Citation Nr: 0205086	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-24 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Restoration of service connection for polycystic ovarian 
disease with amenorrhea.  

2.  Entitlement to an evaluation in excess of 30 percent for 
a mood disorder.

3.  Entitlement to an evaluation in excess of 10 percent for 
polycystic ovarian disease with amenorrhea.

4.  Entitlement to an evaluation in excess of 30 percent for 
facial acne/pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from December 1986 to April 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Nashville, 
Tennessee.  The veteran testified before the undersigned at a 
hearing at the RO in October 2001; a transcript of that 
hearing is associated with the claims files.

The issues of entitlement to an evaluation in excess of 10 
percent for polycystic ovarian disease with amenorrhea and 
entitlement to an evaluation in excess of 30 percent for 
facial acne/pseudofolliculitis barbae are discussed in the 
remand that follows the order section of this decision.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  Service connection for polycystic ovarian disease with 
amenorrhea was granted in a February 1998 rating decision on 
the basis that the disability originated in service; the 
evidence does not clearly and unmistakably establish that the 
disability did not originate in service.  

3.  The veteran's mood disorder results in occupational and 
social impairment due to such symptoms as a flattened affect, 
anxiety, impaired concentration, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships, but without suicidal 
ideation, obsessional rituals, impaired impulse control, 
disorientation, neglect of personal appearance or other 
symptoms affecting the ability to function independently, 
appropriately and effectively.


CONCLUSIONS OF LAW

1.  Restoration of service connection for polycystic ovarian 
disease with amenorrhea is warranted.  38 C.F.R. § 3.105 
(2001).

2.  The criteria for a 50 percent evaluation for a mood 
disorder, and no more, have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9435 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On the report of medical examination at service entrance, 
dated in October 1986, pelvic examination was stated to be 
normal.  On the accompanying report of medical history the 
veteran denied having or having had any change in menstrual 
pattern and denied having been treated for a female disorder.  
The physician's summary section notes "no female disorder, 
no irregular cycle."  A July 1987 in-service consultation 
request notes evaluation of the veteran for hirsutism.  The 
veteran was noted to have had her first menses at age 15 and 
her second period at age 18.  The impression was probable 
polycystic ovaries.  Ultrasound of the ovaries was stated to 
be unremarkable with the exception of one cyst on the right.  
Laboratory tests were also within normal limits.  She was 
sent for more thorough investigation of her endocrinologic 
problem.  A service entry dated in February 1989 notes the 
veteran had very irregular periods.  In April 1989 it was 
noted the veteran's last menstrual cycle had just ended and 
had lasted 20 days.  She denied abdominal pain or cramping.  
A September 1989 entry notes the veteran was undergoing 
evaluation relevant to probable late onset of congenital 
adrenal hyperplasia.  

A VA medical record dated in August 1991 notes the veteran's 
history of very irregular menses all of her life.  

In October 1991, the veteran presented for a VA examination 
relevant to complaints of facial hair/acne.  The medical 
history portion of the examination noted the existence of 
hirsutism, etiology unknown, currently under investigation.  
In the medical report the examiner noted hormonally related 
hirsutism and amenorrhea.  Also noted was the veteran's 
history of acne and facial hair since her teens, as well as 
the fact that she was not menstruating and had had only three 
periods in her life.  She was referred for further 
evaluation.

The veteran was evaluated at the VA hospital in November 
1991.  She provided a history of acne, hirsutism and 
menstrual irregularities since adolescence.  Among the 
differential diagnoses considered was polycystic ovarian 
disease.  Diagnostic testing, to include endocrine testing, 
was opined to be consistent with polycystic ovarian disease 
or polycystic ovarian disease plus some form of congenital 
adrenal hyperplasia.  

An April 1992 VA outpatient entry notes impressions of 
polycystic ovary disease, hirsutism and infertility.

In a rating decision dated in May 1992 the RO denied service 
connection for acne and for hirsutism as having existed prior 
to service and not having been aggravated beyond their normal 
progression during service.

In a statement dated in January 1995, Dr. Jackson indicated 
that the veteran was being treated for psoriasis, acne 
vulgaris and hirsutism and that she had been referred to an 
endocrinologist for further evaluation to rule out any 
internal tumors that may be causing the abnormal hair growth 
on her face.  Records from Dr. Jackson, dated from May 1994 
to July 1995, show treatment of the veteran's skin problems.

The veteran was seen at the Endocrine Clinic from March to 
July 1995.  The March 1995 report notes the veteran's history 
of irregular menses as well as increased hair production, to 
include on her face, but without change in voice, severe acne 
or increased muscularity.  The report notes a family history 
of hirsutism in three sisters.  The assessment was severe 
hirsutism with anovulation, probably secondary to adrenal 
hypersecretion of androgens, very possibly due to a 
congenital adrenal hyperplasia of a nonsalt losing type.

In a rating decision dated in August 1995 the RO granted 
service connection for facial acne, effectuating a Board 
decision that determined such pre-existing condition to have 
been aggravated by active service.

In April 1996 the veteran underwent surgery.  The pre-
operative diagnoses were pelvic adhesions and endometrial 
polyp.  Operative hysteroscopy with removal of uterine 
polyps, diagnostic laparoscopy and peritoneal biopsy were 
performed.

In October 1996, the veteran presented for a VA examination 
pertinent to her skin condition.  That examination report 
includes note of the veteran's pre-service problems with 
minimal acne and facial hair, but that her facial problems 
began after having to shave in the military.  The examiner 
also noted the veteran's history of an abnormal menses 
beginning at age 15, and her history of evaluation resulting 
in a diagnosis of polycystic ovary disease.  The examiner 
stated that the veteran was "probably a Stein-Leventhal, but 
certainly has an endocrine disorder at this time possibly 
determined, but not confirmed."

VA progress notes dated from November 1996 to January 1998 
are of record.  Such indicate the veteran had been undergoing 
treatment for polycystic ovarian syndrome, infertility and 
facial hair.  A November 1996 entry includes note that the 
veteran's polycystic ovarian syndrome, irregular menses, hair 
growth and infertility were related.  

In a rating decision dated in February 1998, the RO granted 
service connection for polycystic ovarian disease with 
resultant amenorrhea, finding that the disability originated 
during active duty.  

In September 1998, the veteran presented for a VA mental 
disorders examination.  The examiner noted the veteran was a 
VA employee and appeared with her spouse.  No psychiatric 
hospitalizations were noted.  The examiner noted the 
veteran's history of difficult experiences, to include in the 
military and thereafter, pertinent to her facial hair.  She 
described continual harassment subsequent to service.  She 
reported seeing several psychologists in the past and 
indicated her medical problems affected her marriage and her 
whole life in general.  She complained of depression, low 
self-worth and constantly thinking about her condition.  She 
also complained of fatigue and sleep impairment, indicating 
she would stay up to try to pick the hairs off of her face.  
She also described anxiety because of her presentation.  She 
denied taking any formal psychiatric medications.  She 
described some difficulties with colleagues at her employment 
due to harassment and the loss of self-esteem.  She indicated 
working in a position where she is somewhat isolated from 
other people and able to do her work without any harassment.  
She indicated feeling much more comfortable in isolation than 
in social contexts.  She presented as cooperative and well-
dressed.  She teared up when talking about having had to deal 
with her condition over so many years time.  Her speech was 
clear and concise and there was no evidence of a thought 
disorder, delusions, illusion, or hallucinations.  Her affect 
was significantly flattened.  The examiner noted some 
emotional lability and appropriate shift of affect at times 
during the examination.  She was fully oriented.  She 
reported a history of suicidal thoughts, but not since having 
been married.  The examiner noted no short-term memory 
problems but indicated the veteran would perhaps become 
distracted over certain things and not concentrate.  The 
assessment was a mood disorder and the assigned global 
assessment of functioning (GAF) score was 54 for service-
connected disability.  The examiner described symptoms as 
"very serious" and included her difficulty with 
occupational functioning and her social condition with a lack 
of friends and inability to keep a job.  The examiner 
concluded the veteran had been able to raise this to a 
moderate level of interference with her occupational and 
social life.

A VA outpatient record dated in February 1999 shows 
gynecologic assessment.  The veteran was noted to be alert 
and fully oriented, without seeming to be in apparent 
distress.  

In March 1999, the veteran presented for a VA gynecologic 
examination.  The examiner noted the veteran's irregular 
menstrual history, with the presence of facial hair, and also 
noted she had been diagnosed with polycystic ovarian 
syndrome.  At the time of the examination the veteran was 
alert and fully oriented.  The examiner noted polycystic 
ovarian syndrome to be a diagnosis of exclusion and that such 
probably existed prior to military service.

Reports of VA psychiatry and psychology assessments conducted 
from July to October 1999 are associated with the claims 
file.  A July 12, 1999, entry, notes a history of psychiatric 
testing that revealed patterns of behavior suggestive of a 
paranoid personality disorder.  The examiner also noted the 
veteran's history of academic difficulties and test anxiety, 
and complaints of overall social awkwardness.  The examiner 
noted the veteran worked for VA in the past but had been 
disciplined for threatening to hit a co-worker.  She 
currently worked at the post office as a custodian.  The 
veteran reported that she had hobbies, to include gardening, 
cooking, and babysitting children and teaching Sunday school.  
She indicated she felt as if she were treated unfairly and 
had been depressed for most of her life, with intermittent 
sleep difficulties and fatigue.  She reported no current 
suicidal or homicidal ideations.  She admitted to past wishes 
to hurt family members or co-workers who had treated her 
badly.  She denied auditory or visual hallucinations. 

The July 12 entry also notes the veteran presented as well-
groomed, alert and fully oriented.  Her speech was described 
as mostly fluent, with some word substitutions.  Her answers 
were noted to be appropriate.  The examiner noted that the 
veteran made infrequent facial expressions but did smile at 
appropriate times.  Her mood was dysthymic with a flat 
affect, other than during timed tests when she appeared 
anxious.  The examiner noted the veteran endorsed many 
somatic complaints and depressive symptoms, as well as, 
"numerous bizarre sensory experiences and ideas that may 
indicate distorted or unusual thought processes."  The 
examiner noted evidence of continued decompensation since 
testing in January 1998 in that the veteran endorsed greater 
symptoms of depression and paranoia.  

The examiner concluded the veteran met the clinical criteria 
for a paranoid personality disorder and appeared to have 
significant feelings of alienation and depression that were 
increasing in intensity and most likely severely affecting 
her performance and overall health.

A July 26, 1999, record indicates the veteran was handling 
her depression and anxiousness "OK" and she denied suicidal 
and homicidal ideations.  She canceled vocational 
rehabilitation and mental health counseling referrals at that 
time.  She later rescheduled the medical consultation.  

On August 9, 1999, the veteran underwent VA psychiatric 
consultation.  She complained of lifelong depression.  She 
reported job stressors such as feeling maligned and harassed 
on the job and feeling like a social misfit.  She indicated 
she experienced crying spells, was lonely, and lacked 
motivation and energy.  She reported experiencing insomnia 
and having difficulty concentrating.  She denied any suicidal 
thinking or psychotic symptoms.  She denied any previous use 
of psychiatric medications or any prior psychiatric therapy.  

The veteran indicated her marital relationship was 
"silent."  She was appropriately dressed and groomed, 
cooperative and fully oriented.  Her affect was blunted and 
her mood was dysphoric.  There was no evidence of suicidal or 
homicidal thought.  Her speech was goal-oriented and 
relevant.  There was no evidence of hallucinations, delusions 
or any thought disorder.  The impression was dysthymic 
disorder.  She was again seen August 30, 1999, and noted to 
be tearful, with slowed movements.  Her thoughts were logical 
but she was noted to be preoccupied with maltreatment by 
others.  She indicated her neuropsychologic results were 
inaccurate and unfair.  

On September 13, 1999, the veteran reported no change in mood 
and indicated she was experiencing headaches.  She was not 
tearful.  She displayed a restricted affect.  The 
psychologist noted the veteran "appeared improved."

On October 4, 1999, the veteran indicated dissatisfaction 
with therapy.  Her affect was constricted.  She was a little 
irritable.  There were no evidence of suicidal or homicidal 
thoughts and no evidence of a thought disorder.  

In connection with a VA gynecological examination in March 
2000, the veteran reported significant embarrassment due to 
her skin problems.  The examiner, a nurse practitioner, 
included note that the veteran's manifestations of polycystic 
ovarian syndrome, facial hair and infertility caused her a 
significant amount of distress.  The examiner was requested 
to furnish a definitive opinion as to the etiology of the 
polycystic ovarian disease.  The examiner noted the veteran's 
reported menstruation history as found in the claims file.  
The examiner noted that the veteran's first work-up for her 
hormonal irregularity was while in the military and it was 
"actually quite early in her career in the military."  The 
examiner cited that the evaluation at that time disclosed 
probable polycystic ovarian disease.  The examiner continued 
to note the results of in-service and post-service testing 
and concluded that all laboratory results and the results of 
gynecologic examination were consistent with polycystic 
ovarian disease.  The examiner noted that the veteran had had 
signs and symptoms of either polycystic ovarian syndrome or 
some type of adrenal hyperplasia or dysfunction since 
adolescence, with her earliest symptoms manifesting as 
obesity, hirsutism and oligomenorrhea.  The examiner 
commented that polycystic ovarian disease typically effects 
patients in the third decade and is rarely seen in adolescent 
girls.  The examiner concluded that the firm diagnosis was 
polycystic ovarian syndrome and that the etiology of 
polycystic ovarian syndrome was unknown but might be 
transmitted by a familial link, possibly a sex link, 
autosomal dominant transmission in some families.  

In July 2000, the veteran's claims folders were reviewed by a 
VA physician who essentially indicated that the veteran's 
mood disorder was due to her service-connected facial skin 
disability.

Restoration of Service Connection

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service connection 
may also be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole establishes that the familial condition in 
question was incurred or aggravated during service.  See 
VAOPGCPREC 82-90, published at 55 Fed. Reg. 45,711 (1990); 
VAOPGCPREC 67-90, published at 55 Fed. Reg. 43,253 (1990).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304 (2001).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (2001).

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous.  
The Government bears the burden of proof.  A change in 
diagnosis may be accepted as a basis for severance action if 
the examining physician or physicians or other proper medical 
authority certifies that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  This certification must be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion.  38 C.F.R. § 3.105.

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  Baughman v. Derwinski, supra.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether clear and unmistakable error is present 
in the prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

Although the same standards apply in a determination of clear 
and unmistakable error in a final decision under Section 
3.105(e) and a determination as to whether a decision 
granting service connection was the product of clear and 
unmistakable error for the purpose of severing service 
connection under Section 3.105(d), the latter section does 
not limit the reviewable evidence to that which was before 
the RO in making its initial service connection award.  
Daniels v. Gober, 10 Vet. App. 474 (1997).  Because 38 C.F.R. 
§ 3.105(d) specifically states that "a change in diagnosis 
may be accepted as a basis of severance," the regulation 
clearly contemplates the consideration of evidence acquired 
after the original granting of service connection.  Thus, 
"if the Court were to conclude that...a service connection 
award can be terminated pursuant to Section 3.105(d) only on 
the basis of the law and record as it existed at the time of 
the award thereof, VA would be placed in the impossible 
situation of being forever bound to a prior determination 
regardless of changes in the law or later developments in the 
factual record."  Id.

Analysis

The Board has thoroughly reviewed the evidence in this case, 
in conjunction with the laws and regulations governing 
entitlement to service connection and severance, and 
concludes that the severance was improper.

The Board in particular points to the lack of any noted 
gynecologic, endocrinologic or other defect or abnormality at 
service entrance.  Thus, the presumption of soundness 
attached.  During service the veteran underwent evaluation 
for possible endocrine abnormality, by reason of her 
hirsutism.  It was during in-service evaluations that 
impressions of probable late-onset congenital adrenal 
hyperplasia and probable polycystic ovaries were offered.  
Despite the veteran's history of irregular menses and 
increased hair growth and acne during her teens, the in-
service medical evidence does not definitively establish pre-
existence and does not address the question of aggravation of 
any pre-existing congenital problem.  

Furthermore, none of the other evidence currently of record 
definitively establishes that the disorder existed prior to 
service.  The Board acknowledges, as the RO pointed out, that 
the February 1998 rating decision failed to consider all 
evidence then of record, such as the October 1991 VA 
examination report and private records dated in 1995.  
Nevertheless, private records dated from March to July 1995 
note only that the veteran's hirsutism was "very possibly 
due to a congenital adrenal hyperplasia" and the October 
1991 VA examination report merely reiterates findings and 
suggested diagnoses shown in other records.  The mere fact 
that the February 1998 rating decision did not speak to such 
pieces of evidence is insufficient to establish that such 
decision was clearly and unmistakably erroneous.  

Moreover, despite post-service records relating the veteran's 
hair growth and irregular menses to polycystic ovarian 
syndrome, the March 1999 examiner noted only such was 
"probably" a pre-existing syndrome, and the March 2000 
examiner noted only that the veteran had had signs and 
symptoms of obesity, hirsutism and oligomenorrhea since 
adolescence.  The March 2000 examiner did not address the 
initial diagnosis and progression of polycystic ovarian 
syndrome during service and cited the etiology of such as 
unknown, stating it "might" be transmitted by a familial 
link.  

In sum, although the medical evidence shows a history of 
increased hair growth, weight problems, acne and menstrual 
irregularity during adolescence, the evidence of record fails 
to clearly and unmistakably establish that the polycystic 
ovarian disease did not originate in service.  Accordingly, 
restoration of service connection for polycystic ovarian 
disease with resulting amenorrhea is warranted.  




Mood Disorder

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, since the RO's most recent consideration of the 
claim, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim for an increased evaluation for a mood 
disorder.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
law and regulations governing the evaluation of mental 
disorders.  The RO has also advised the veteran of the 
evidence considered in its determination and the reasons for 
its determination.  In August 2001, the RO sent the veteran a 
letter, specifically informing her of the VCAA, the 
information and evidence necessary to substantiate her claim, 
and the assistance that VA would provide her in obtaining 
such information and evidence.  Thereafter, the veteran 
testified at a hearing at the RO before the undersigned.  
However, neither she nor her appointed representative has 
identified any outstanding evidence or information which 
could be obtained to substantiate the claim, and neither has 
alleged that the disability has increased in severity since 
the most recent VA psychiatric examination.  The Board is 
also unaware of any additional evidence or information which 
should be obtained to substantiate the veteran's claim.  

In sum the facts pertinent to this claim have been properly 
developed and no further action is required to comply with 
the notice or duty to assist provisions of the VCAA and the 
implementing regulations.  A remand for RO consideration of 
the claim in light of the regulations implementing the VCAA 
would thus serve only to further delay resolution of the 
claim with no benefit flowing to the appellant.  Accordingly, 
the Board will address the merits of the veteran's claims.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).

38 C.F.R. § 4.130, provides for a 30 percent disability 
rating when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood; suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
warranted where there is evidence of total occupational and 
social impairment due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).

Analysis

Based on a review of the evidence the Board has determined 
that the criteria for a 50 percent evaluation for the 
veteran's mood disorder have been met.  In December 1998 the 
veteran reported anxiety, depression, sleep impairment and 
constantly thinking about her facial condition.  She cited to 
activities such as staying awake to try to pick all of the 
hairs off of her face.  The December 1998 VA examiner noted 
the veteran's affect was "significantly" flattened and that 
although there was no true memory loss, the veteran did 
evidence difficulty in concentration due to her preoccupation 
with her problems.  Symptoms were described as "very 
serious;" however, the examiner noted the veteran's overall 
disability was moderate and assigned a GAF of 54.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

The remaining examination reports and outpatient evaluation 
notes are also consistent with the criteria for a 50 percent 
evaluation.  In particular the Board cites to July 1999 
examination evidence of a flattened affect, word 
substitutions in the veteran's speech, and "numerous bizarre 
sensory experiences and ideas that may indicate distorted or 
unusual thought processes."  The examiner indicated 
decompensation since 1998, and stated that the veteran's 
depression and alienation were increasing in intensity.  
Although the July 1999 physician utilized the term "severely 
affecting," later outpatient notes indicate some 
improvement.  

Based on the above the Board concludes that the veteran's 
mood disorder most nearly approximates the criteria for a 50 
percent disability rating.  To that extent only her appeal is 
granted.  

The pertinent evidence is negative for suicidal ideation, 
obsessional rituals which interfere with routine activities, 
illogical, obscure, or irrelevant speech, impaired impulse 
control, any disorientation or neglect of personal appearance 
and hygiene or other symptoms affecting her ability to 
function independently.  The veteran consistently presents as 
well-groomed and fully oriented and does not report any 
incidents of violence, or any suicidal or homicidal plans.  
In addition, there is no evidence of gross impairment in 
thought processes or communication, delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, or an inability to work or 
form and maintain social relationships.  In fact, although 
the veteran demonstrates a flattened affect in connection 
with examinations, and describes disturbances of motivation 
and mood, she continues to report involvement in hobbies, to 
include social endeavors such as teaching Sunday school.  She 
also remains married and has been able to maintain her 
employment at the post office.  

In sum, the manifestations of the disability and the 
resulting social and industrial impairment more nearly 
approximate the criteria for a 50 percent evaluation than 
those for a higher evaluation.  In reaching this conclusion, 
the Board has considered the benefit of the doubt doctrine 
but found that the preponderance of the evidence is against 
entitlement to a rating in excess of 50 percent.  









ORDER

Restoration of service connection for polycystic ovarian 
disease with amenorrhea is granted.

An increased evaluation of 50 percent for a mood disorder is 
granted, subject to the laws and regulations governing the 
payment of monetary awards; an evaluation in excess of 50 
percent is denied.


REMAND

Prior to the proposed severance action the veteran perfected 
an appeal with respect to the RO's denial of an evaluation in 
excess of 10 percent rating for polycystic ovarian disease.  
By virtue of this decision, service connection for polycystic 
ovarian disease has been restored.  Therefore, the RO must 
rate the disability for the period from the effective date of 
service connection before the Board decides the appeal for an 
increased evaluation for this disability.

Moreover, the veteran is in receipt of a 30 percent rating 
for facial acne/pseudofolliculitis barbae.  The veteran has 
not been provided a VA examination of this disability since 
1996.  She contends that she experiences inflammation, 
pustules, peeling and crusting of her skin as well as 
darkened, discolored areas.  She argues that a 50 percent 
rating is warranted based on exceptionally repugnant 
deformity/disfigurement.  Based on such, a contemporary 
examination is warranted, to be conducted, if possible during 
a flare-up or active period of facial symptomatology.  See 
Ardison v. Brown, 6 Vet. App. 405 (1994).

Accordingly, the above claims are REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to obtain any outstanding medical records 
pertinent to the veteran's remaining 
evaluation claims, inform the veteran of 
any such records that it was unable to 
obtain and request her to submit such 
records.  

2.  Then, the RO should arrange for the 
veteran to be provided a VA dermatology 
examination by a physician with 
appropriate expertise to ascertain the 
severity of her facial 
acne/pseudofolliculitis barbae.  If 
possible, the examination should be 
conducted during a flare-up period.  The 
claims files must be provided to and 
reviewed by the examiner.  Current 
photographs of the veteran's face should 
be obtained and associated with the 
examination report.  The examiner is 
specifically requested to comment on the 
presence and degree of any discoloration 
and/or color contrast caused by facial 
acne/pseudofolliculitis barbae, and 
should also provide an opinion as to the 
degree of deformity and/or disfigurement 
resulting solely from the veteran's 
service-connected facial 
acne/pseudofolliculitis barbae.

3.  The RO should also arrange for the 
veteran to be provided a VA for 
gynecologic examination by a physician 
with appropriate expertise to ascertain 
the nature and severity of the 
manifestations of her polycystic ovarian 
syndrome with amenorrhea.  The claims 
files must be provided to and reviewed by 
the examiner.  The examiner must provide 
a thorough description of the veteran's 
polycystic ovarian syndrome, to include 
all current symptoms.  In particular, the 
examiner should comment on whether the 
service-connected disorder requires 
continuous treatment and whether her 
symptoms are controlled by treatment.

4.  The RO should then undertake any 
other indicated development and 
readjudicate the veteran's claims for 
increased evaluations for a mood disorder 
and polycystic ovarian disease with 
amenorrhea, to include assigning an 
evaluation for the period from the 
effective date of the severance of 
service connection for polycystic ovarian 
disease with amenorrhea.  If the benefits 
sought are not granted to the veteran's 
satisfaction, she and her representative 
should be furnished a supplemental 
statement of the case that includes 
reference to all evidence considered in 
connection with her claims and that also 
includes discussion of the reasons and 
bases for such decision.  She and her 
representative should be given an 
appropriate opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or her representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
Member, Board of Veterans' Appeals
	
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

